Citation Nr: 1329549	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-13 562	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico

THE ISSUES

Entitlement to service connection for the cause of the 
Veteran's death.

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	Thomas E. Jones, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant-widow and Dr. C

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to November 
1945, including in combat during World War II.  He died in 
October 2008.  The appellant is his surviving spouse.  She 
appealed to the Board of Veterans' Appeals (Board) from a 
February 2009 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

In June 2011, in support of her claims, she and Dr. C 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board (Travel Board hearing).  
A transcript of the proceeding is of record.

The cause-of-death claim requires further development before 
being decided on appeal, so the Board is remanding this 
claim to the RO via the Appeals Management Center (AMC).  
Whereas the Board, instead, is going ahead and deciding the 
claim for § 1318 DIC.


FINDING OF FACT

The Veteran was not continuously rated as totally disabled 
for at least ten years immediately preceding his death.


CONCLUSION OF LAW

The criteria not met for DIC pursuant to 38 U.S.C.A. § 1318.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.5 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Appellant-widow's claim for DIC under 38 U.S.C.A. § 1318 
is being decided based on the law and not the facts of this 
case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's 
General Counsel has held that the notice and assistance 
requirements of the Veterans Claims Assistance Act (VCAA) 
are inapplicable when there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  The General Counsel reasoned that 
there was no reasonable possibility that such a claim could 
be substantiated.  VAOPGCPREC 
5-2004 (2004), 69 Fed. Reg. 59989 (2004).  See also Manning 
v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on 
appeal limited to interpretation of law).  The VCAA does not 
apply because the issue presented is solely of statutory and 
regulatory interpretation and/or the claim is barred as a 
matter of law in that it cannot be substantiated.  See Smith 
v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).

II.  Analysis

DIC benefits may be paid to a benefits-eligible surviving 
spouse in cases where a Veteran's death was not service 
connected, provided the Veteran was in receipt of or 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a 
period of ten or more years immediately preceding death.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.



The Veteran died on October [redacted], 2008.  At the time of his 
death, service connection was in effect for posttraumatic 
stress disorder (PTSD), residual degenerative arthritis in 
the thoracolumbar spine, status post blast injury with torso 
trauma; a scar of the left foot with associated limitation 
of motion and pain, and residual post-traumatic headaches, 
status post cerebral concussion.  His combined ratings for 
these disabilities were 10 percent effective November 14, 
1995; 60 percent effective October 22, 2003; 70 percent 
effective November 10, 2004; and 90 percent effective May 
24, 2005.  He also had been granted a total disability 
rating, albeit on the basis of individual unemployability 
(TDIU), effectively since November 10, 2004.

So as is apparent from these ratings and the timing of them, 
he was not in receipt of or found entitled to receive 
compensation at the 100 percent rate (total rating) due to a 
service-connected disability or disabilities for at least 10 
years immediately preceding his death, meaning since October 
1998 since he died in October 2008.

Also, service connection for his PTSD became effective only 
in October 2003, so just five years prior to his death; 
service connection for his post-traumatic headaches, status 
post concussion, became effective in November 2004, 
so just nearly 4 years prior to his death; and service 
connection for the residual degenerative arthritis in his 
thoracolumbar spine, while effective as of November 1945, so 
back to the time of his service, was not rated compensable 
until November 2004, thus, also not until just nearly 4 
years prior to his death.  The only service-connected 
disability that was actually effective and assigned a 
compensable rating for 10 years or more prior to his death 
was the scar on his left foot, rated 10-percent disabling, 
and this scar is not shown nor alleged to have been totally 
disabling.  Similarly, his thoracolumbar spine disability, 
which as mentioned was rated noncompensable (0-percent 
disabling) until November 2004, then as 20-percent disabling 
from November 2004 to May 2005, and finally as 
40-percent disabling from May 2005 until his death, also is 
not shown nor alleged to have been totally disabling since 
October 1998 (i.e., since 10 years immediately preceding his 
death), either alone or in combination with his service-
connected scar.

In short, because the Veteran was not in receipt of or found 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to a service-connected disability or 
disabilities for a period of ten or more years immediately 
preceding his death, meaning since October 1998, the 
appellant-widow is not entitled to DIC under 38 U.S.C.A. 
§ 1318 as a matter of law.  The appellant-widow cannot 
establish entitlement to § 1318 DIC merely by showing 
"hypothetical" entitlement.  See Rodriguez v. Peake, 511 
F.3d 1147, 1156 (Fed. Cir. 2008).  And as the disposition of 
this claim is based on the law, not the facts of the case, 
this claim must be denied based on a lack of entitlement 
under the law.  See Sabonis, supra.


ORDER

The claim for § 1318 DIC is summarily denied.


REMAND

Regarding the remaining claim of entitlement to service 
connection for the cause of the Veteran's death, in DeLaRosa 
v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U. S. 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) held that 38 U.S.C. § 5103A(a) does not always 
require VA to assist a claimant in obtaining a medical 
opinion for a DIC claim, so including for cause of death, 
but that it does require VA to assist a claimant in 
obtaining such whenever it is necessary to substantiate the 
DIC claim.  The Federal Circuit Court explained that there 
was no 


duty to provide a VA opinion in a DIC claim under 38 
U.S.C.A. § 5103A(d) since this provision is explicitly 
limited to claims for disability compensation (service 
connection), which is defined as a monthly payment made by 
VA to a Veteran, and therefore does not pertain to a DIC 
claim.  Id.  However, in Wood v. Peake, 520 F.3d 1345 (Fed. 
Cir. 2008) the Federal Circuit Court also noted that, in the 
context of a DIC claim, 38 U.S.C. § 5103A(a) only excuses VA 
from making reasonable efforts to obtain an opinion when no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.

The appellant-widow essentially alleges that the Veteran's 
service-connected residual post-traumatic headaches, status 
post cerebral concussion, and his 
service-connected PTSD caused or contributed substantially 
or materially to his death that was in part from brain 
syndrome.  In a November 2008 medical opinion, a VA 
physician opined that the Veteran's brain syndrome was not 
caused by or a result of his residual post-traumatic 
headaches, status post cerebral concussion.  That physician 
did not address whether the brain syndrome was caused by or 
the result of the Veteran's PTSD, however.  And in a March 
2010 medical opinion since submitted, a former friend of the 
Veteran who is also a retired general surgeon indicated the 
cause of the Veteran's death was "'brain syndrome', which 
"'includes PTSD."'  He therefore indicated it was his 
opinion to a degree of medical probability that the 
Veteran's death was service connected.  But this physician 
friend, Dr. C, who also testified at the appellant-widow's 
hearing before the Board in June 2011 in further support of 
her claim, did not provide any explanatory rationale for his 
conclusion.  And this, more than anything else, is where 
most of the probative value of a medical nexus opinion is 
derived, not just from review of the relevant evidence in 
the file.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  In Neives, the Court held that a medical opinion 
should contain a conclusion and a reference to supporting 
data with a "reasoned medical explanation connecting the 
two."  Neives-Rodriguez, at 301.



"Neither a VA medical examination report nor a private 
medical opinion is entitled to any weight in a service-
connected or rating context if it contains only data and 
conclusions."  Id., citing Stefl v. Nicholson, 21 Vet. App. 
120, 125 (2007) (holding that "a mere conclusion by a 
medical doctor is insufficient to allow the Board to make an 
informed decision as to what weight to assign to a doctor's 
opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate 
in the record."); see also Dennis v. Nicholson, 21 Vet. App. 
18, 22 (2007) ("The Court has long held that merely listing 
evidence before stating a conclusion does not constitute an 
adequate statement of reasons and bases." (citing Abernathy 
v. Principi, 3 Vet. App. 461, 465 (1992)).

The Court thus concluded in Nieves-Rodriguez that "a review 
of the claims file cannot compensate for lack of the 
reasoned analysis required in a medical opinion.  It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  Neives-Rodriguez, at 304.  The Board must be able 
to conclude that a medical expert has applied valid medical 
analysis to the significant facts of the particular case in 
order to reach the conclusion submitted in the medical 
opinion.  These significant facts may or may not include 
matters evident from a review of the claims file, given the 
nature of the issue under consideration."  Id.

All of this notwithstanding, given this is a doctor, indeed, 
one who reportedly has prior experience on active duty in 
the U. S. Army Medical Corps and a four-year residency with 
the local VA Hospital in Albuquerque, his medical opinion at 
least tenably suggests the Veteran's service-connected PTSD 
or perhaps even or also his post-traumatic headaches, status 
post cerebral concussion, may have caused or contributed 
substantially or materially to his death in part from brain 
syndrome.  


Thus, as the November 2008 VA compensation examiner did not 
specifically address this potential relationship since he 
did not additionally consider the PTSD, supplemental comment 
concerning this additional possibility is needed.

Accordingly, this cause-of-death claim is REMANDED for the 
following additional development and consideration:

1.  Obtain a supplemental medical opinion 
from the November 2008 VA physician, if 
available, or from another appropriate VA 
physician concerning the likelihood (very 
likely, as likely as not, or unlikely) 
that the Veteran's PTSD caused or 
contributed substantially or materially to 
his death.  Prior to rendering this 
medical opinion, the commenting physician 
must review the claims file for the 
pertinent history, including the 
statements from the appellant-widow, the 
Veteran's service treatment records 
(STRs), the October 2008 
death certificate, the November 2008 VA 
medical opinion, the March 2010 statement 
from the former general surgeon (Dr. C), 
the VA treatment records, and any other 
information deemed pertinent. 

The designated physician should 
specifically comment on the March 2010 
retired general surgeon's conclusion that 
"brain syndrome (a listed cause of the 
Veteran's death) includes PTSD."  He or 
she should also more generally discuss the 
underlying rationale for the opinion 
provided, if necessary citing to specific 
evidence in the file supporting 
conclusion.

If any opinion cannot be provided without 
resorting to mere speculation, then the 
physician should specifically indicate 
this but, more importantly, discuss why a 
response is not possible or feasible.  In 
other words, merely saying she/he cannot 
comment will not suffice. See Jones v. 
Shinseki, 23 Vet. App. 382 (2010) (noting 
it was unclear whether VA examiners were 
unable to provide a requested definitive 
medical comment on etiology due to the 
limits of medical knowledge or, instead, 
for example, because they needed further 
information to assist in making this 
determination (e.g., additional records 
and/or diagnostic studies) 
or other procurable and assembled data).

2.  Review this supplemental VA medical 
opinion to ensure it contains the 
necessary additional information 
requested.  If not, take appropriate 
corrective action.  38 C.F.R. § 4.2.

3.  Also give Dr. C, who provided the 
supporting March 2010 affidavit, 
opportunity to supplement his opinion with 
explanatory rationale.

4.  Then readjudicate this cause-of-death 
claim in light of this and all other 
additional evidence, considering all 
alleged theories of entitlement.  If this 
claim continues to be denied, send the 
appellant-widow a supplemental statement 
of the case (SSOC) and give her time to 
submit additional evidence and/or argument 
in response before returning the file to 
the Board for further appellate 
consideration of this claim.
The appellant-widow has the right to submit additional 
evidence and argument concerning this claim the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


